Case 18-43569-mxm11 Doc 151 Filed 05/11/20              Entered 05/11/20 15:43:27        Page 1 of 2



 Mark J. Petrocchi
 State Bar No. 15851750
 GRIFFITH, JAY & MICHEL, LLP
 2200 Forest Park Blvd.
 Fort Worth, TX 76110
 Phone (817) 926-2500
 Fax (817) 926-2505
 mpetrocchi@lawgjm.com
 ATTORNEYS FOR DAN SIMMONS

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 IN RE:                                           §
                                                  §   CASE NO. 18-43569-MXM-11
 HMSW CPA, P.L.L.C.                               §   ADMINISTRATIVELY CONSOLIDATED
 KSW CPA, P.C.                                    §   CHAPTER 11 CASES
      DEBTORS,                                    §


                     WITHDRAWAL OF OBJECTION (DAN SIMMONS)

 TO THE HONORABLE JUDGE MARK X. MULLIN, U.S. BANKRUPTCY JUDGE:

          COMES NOW Dan Simmons and files this his withdrawal of Objection to Motion for Final

 Decree (Dkt. No. 141), in connection with the Motion for Final Decree Closing Case (Dkt. No.

 140), and as such, would respectfully show the Court the following:

          1.     At the time the objection was lodged, HMSW CPA, P.L.L.C. (“HMSW”) was

 delinquent in its reporting to this Court and it had not performed under the terms of the plan.

          2.     As was argued by Dan Simmons in connection with the plan confirmation hearing,

 the plan was an attempt for Richard Wylie (“Wylie”) to avoid the fraud judgment against him and

 to migrate the clients of HMSW to an entity controlled by Wylie.

          3.     Wylie has completed the migration of clients to the new entity with no

 compensation to the general unsecured creditors of HMSW.

          4.     Dan Simmons is willing to withdraw the objection to the motion to close case.



 Withdrawal of Objection (Dan Simmons)                                                         Page 1
Case 18-43569-mxm11 Doc 151 Filed 05/11/20             Entered 05/11/20 15:43:27       Page 2 of 2



         WHEREFORE, PREMISES CONSIDERED, Dan Simmons does withdraw without

 prejudice this objection to motion to close case.

                                                      Respectfully submitted,

                                                      By:/s/Mark J. Petrocchi
                                                      Mark J. Petrocchi
                                                      State Bar No. 15851750
                                                      GRIFFITH, JAY & MICHEL, LLP
                                                      2200 Forest Park Blvd.
                                                      Fort Worth, TX 76110
                                                      Phone (817) 926-2500
                                                      Fax (817) 926-2505
                                                      mpetrocchi@lawgjm.com
                                                      ATTORNEYS FOR DAN SIMMONS


                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 11th day of May 2020, he caused a true and
 correct copy of the document to be served upon those parties registered on the ECF noticing system
 of the Court.

                                                  /s/Mark J. Petrocchi
                                               Mark J. Petrocchi




 Withdrawal of Objection (Dan Simmons)                                                       Page 2
